                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    WILLIAM F. MOSS,                                       )
                                                           )
                   Plaintiff,                              )
                                                           )
    vs.                                                    )            Case No. 20-cv-107-NJR
                                                           )
                                                           )
    GABE SCHIMP, RYAN WARD, CURT                           )
    HUSTEDDE, MIKE CLEEK, MICHAEL                          )
    BLAINE, and MARY VAUGHN,                               )
                                                           )
                  Defendants.                              )

                                  MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Plaintiff William F. Moss, an inmate of the Federal Bureau of Prisons (“BOP”) who is

currently incarcerated at Ashland Federal Correctional Institution (“FCI – Ashland”), brings this

action pursuant to 42 U.S.C. § 1983 1 for deprivations of his constitutional rights during an

encounter with police officers while in Harrisburg, Illinois. In the Complaint, Plaintiff alleges

officers used excessive force against him. He asserts claims against the defendants under the

Fourth Amendment. Plaintiff seeks monetary damages.

          This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money




1
 Although Plaintiff marked on his Complaint form that he was proceeding under 28 U.S.C. § 1331, he seeks damages
for constitutional torts by state officials which falls under Section 1983. His claims of constitutional violations by
persons acting under color of state law are therefore governed by 42 U.S.C. § 1983 rather than 28 U.S.C. § 1331.
Belbachir v. County of McHenry, 726 F.3d 975, 978 (7th Cir. 2013).

                                                          1
damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).

                                           The Complaint

       Plaintiff makes the following allegations in the Complaint: On January 31, 2018 in

Harrisburg, Illinois, Plaintiff was attacked by Gabe Schimp and Ryan Ward (both Eldorado Police

Officers), Curt Hustedde (a Harrisburg Police Officer), and Mike Cleek (an Illinois State Trooper)

(Doc. 1, p. 6). They attacked Plaintiff’s knees causing him to suffer a patella tendon rupture in his

right knee and quadricep tendon rupture in his left knee (Id.). As a result of the injury, he had

surgery on both knees.

       That same day, Plaintiff was seen by Dr. Michael Blaine at the Harrisburg Medical Center

for the injuries to his knees (Doc. 1, p. 6). Dr. Blaine refused to order an MRI of his left knee even

though Plaintiff could not put weight on it. He was released from the hospital with crutches when

he should have been transported to the Orthopedic Institute by ambulance because of his inability

to put weight on his knees (Id.). Plaintiff transported himself to the Orthopedic Institute of

Southern Illinois in Herrin, Illinois, later that morning. He fell in front of the check-in desk and

Mary Vaughn, the director of the orthopedic institute, refused to provide him with treatment,

instead yelling at him to get up and walk to the check-in or leave the facility. When he informed

her that he could not walk, she called an ambulance and transported him to the Heartland Regional

Medical Center (Id.). He later returned to the Orthopedic Institute and had surgery on his knees.

                                             Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following two counts:




                                                  2
        Count 1:          Gabe Schimp, Ryan Ward, Curt Hustedde, and Mike Cleek
                          subjected Plaintiff to unreasonable use of force in violation of
                          the Fourth Amendment.

        Count 2:          State Law medical malpractice claim against Michael Blaine
                          and Mary Vaughn.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 2

                                                    Count 1

        At this stage, the Court finds that Plaintiff states a claim for use of force against Gabe

Schimp, Ryan Ward, Curt Hustedde, and Mike Cleek. Although not exactly clear whether the

alleged attack was during the course of an arrest or official stop, given that pro se complaints are

to be construed liberally, the Court will allow the claim to proceed as an excessive force claim

against the officers. See Lawrence v. Kenosha Cnty., 391 F.3d 837, 843 (7th Cir. 2004) (excessive

force in an arrest, stop, or seizure is analyzed under the Fourth Amendment’s reasonableness

standard); Dockery v. Blackburn, 911 F.3d 458, 464 (7th Cir. 2018) (citing Graham v. Connor,

490 U.S. 386, 396-97 (1989)).

                                                    Count 2

        Plaintiff titles his claim against the doctors as a medical malpractice claim (Doc. 1, p. 6).

To the extent that Plaintiff seeks to bring a claim under Section 1983 for medical treatment that he

was provided by Dr. Blaine and Vaughn, Plaintiff fails to state a claim because he fails to allege

that these two individuals, a doctor at Harrisburg Medical Center, and the director of the



2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
Orthopedic Institute of Southern Illinois, are state actors. In fact, he acknowledges that they are

not state actors (Doc. 1, p. 2). A plaintiff cannot proceed with a federal claim under Section 1983

against a non-state actor. Gayman v. Principal Fin. Servs., Inc., 311 F.3d 851, 852–53 (7th

Cir.2002). Thus, any potential Section 1983 claim against these individuals is DISMISSED

without prejudice.

       To the extent he attempts to bring a medical practice claim against Dr. Blaine and Vaughn,

that claim falls under Illinois state law. When a district court has original jurisdiction over one

claim, it may exercise supplemental jurisdiction “over all other claims that are so related to claims

in the action within such original jurisdiction that they form part of the same case or controversy

under Article III of the United State Constitution.” 28 U.S.C. § 1367(a). Such claims are

sufficiently related if they “derive from a common nucleus of operative facts.” Ammerman v.

Sween, 54 F.3d 423, 424 (7th Cir. 1995) (citations omitted). In other words, there must be “[a]

loose factual connection between the claims.” Sanchez & Daniels v. Koresko, 503 F.3d 610, 614

(7th Cir. 2007). The medical malpractice claim against the doctor and director is unrelated to the

remaining use of force claim against the officers because it involves different defendants and facts.

The excessive force claim focuses on the actions of the officers in confronting Plaintiff, while the

medical malpractice claim focuses on medical care he received. Thus, the Court declines to

exercise supplemental jurisdiction as to this claim. Count 2 is DISMISSED without prejudice.

                                            Disposition

       For the reasons stated above, Count 1 shall proceed against Gabe Schimp, Ryan Ward, Curt

Hustedde, and Mike Cleek. Count 2 is DISMISSED without prejudice as to Michael Blaine and

Mary Vaughn, and the Clerk is DIRECTED to TERMINATE these individuals from the docket.




                                                 4
       The Clerk of Court shall prepare for Defendants Gabe Schimp, Ryan Ward, Curt Hustedde,

and Mike Cleek: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Complaint, and this Memorandum and Order to the defendants’ place of employment

as identified by Plaintiff. If a defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on that defendant, and the Court will require that

defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).




                                                 5
       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 4/2/2020

                                                     ___________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                6
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 7
